SCOTT, J.
The essential facts are stated by my Brother McLAUGHLIN and it is unnecessary to recapitulate them. They are undisputed and the only question we have to consider is as to the legal effect flowing from them.
[1] The first of these is as to the reservation contained in the deed from plaintiff to Erdmann. In considering that we are at liberty to consider, not only the language of the reservation itself, but the situation of the parties at the time it was made, and their subsequent actions.
[2] Plaintiff’s situation when it made the deed was that it had a present right of action against the elevated railway company for damages for the continuing trespass up to the day of the date of the deed. This was the only claim it had for damages within the legal acceptation of that term. It had also a cause of action in equity for an injunction,-which might have resulted in a money payment, not for damages, but as compensation for the easements which had been impaired or appropriated by the railway company. What it reserved was “all claims for damages,” and there was no suggestion of an intention to reserve anything else. The deed was a formal document, couched in legal phraseology, and I see no reason why the terms used in it should be construed in -but their legal sense. The reservation will, I think, be fully satisfied if construed to apply only to that which it expresses in terms, to wit, the claim for damages to which the grantor was thus entitled. To extend the words to cover a sum which might thereafter be paid by the railroad company as compensation for the easements impaired or appropriated would, as it seems to me, be to give to the reservation a strained construction.
In all the cases relied upon by the respondent there has been something more than appears in this case. In some there has been an at*747tempt to reserve to the grantor the easements themselves; in others there has been an express covenant by the grantee to hold any moneys received for the release of the easements for the benefit of the grantor; and in yet others there has been a reservation of causes of action obviously intended to cover more than the accrued claim _ for past rental damages. The case, as I think, falls within the principle applied in Anderson v. N. Y. Cen. & H. R. R. R. Co., 132 App. Div. 183, 116 N. Y. Supp. 954; Id., 136 App. Div. 939, 121 N. Y. Supp. 1124, affirmed 203 N. Y. 577, 96 N. E. 1109. That the parties understood the reservation to be subject to the more restricted construction is strongly indicated by the fact that for a period of some 20 years neither the plaintiff, nor any one of its successors in interest, evinced enough interest in the subject to make an inquiry whether or not such an action had been commenced. All these circumstances seem to me to require us to construe the reservation as I have indi-, cated.
[3] Further than this, I am of the opinion that, if plaintiff ever had any claim, it is barred by the statute of limitations. The action is not strictly. upon a sealed instrument, for there is no covenant by the grantee or the defendants to pay over to plaintiff any money that might be received as compensation for the easements. At most there would have been an implied obligation growing out of the reservation and other circumstances, and plaintiff’s claim, if any, would have been for moneys had and received to its use.
What has already been said calls for a reversal of the judgment, and I therefore do’ not discuss the remaining question; whether or not plaintiff, if it ever had any claim under the easement, had not parted with it.
The judgment appealed from must be reversed, and the complaint dismissed, with costs to appellant in this court, and the court below. Settle order on notice.
INGRAHAM, P. J., and LAUGHLIN and CLARICE, JJ., concur.